Citation Nr: 1128585	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran (Appellant) represented by:  John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from June 1958 to January 1970.  The Veteran was awarded the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By that rating action, the RO continued a 50 percent rating assigned to the service-connected PTSD and denied entitlement to TDIU.  The Veteran appealed the RO's May 2009 rating action to the Board.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the increased evaluation and TDIU claims on appeal, further evidentiary development is warranted.  Specifically, in part, to afford the Veteran a VA examination to determine the current severity of his PTSD and to have him provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2009.

The Veteran seeks entitlement to an increased disability rating in excess of 50 percent for PTSD and entitlement to TDIU.  He maintains that because of his service-connected PTSD, he has panic attacks, insomnia, difficulty concentrating, and social isolation even within his own home.  He contends that because of the constant adverse reactions caused by his PTSD, he quit his job as a funeral director and is employed in a sheltered-type environment as a local Veteran's Service Officer (VSO).

VA last examined the Veteran to determine the current severity of his PTSD in March 2009, which is prior to the appealed May 2009 rating action.  The medical evidence subsequent to the March 2009 VA examination depicts an unclear picture of the severity stemming from the Veteran's  PTSD.  For example, the March 2009 VA examiner concluded that there had been an increase in the Veteran's PTSD and intertwined depression symptoms, such as increased irritability, hypervigilance and difficulty concentrating.  However, when seen at a VA clinic shortly thereafter in June 2009, the examining physician indicated that the Veteran's PTSD and depressive symptoms appeared to be decreasing.  At that time, the Veteran reported that his relationship with his family/spouse was "much better" and that he really looked forward to his job as a VSO.  (See June 2009 treatment report).  

In contrast, in a March 2010 report, Brad Bigelow, Ed. D. concluded after a mental status evaluation of the Veteran, that he was functioning at a very low level both vocationally and socially as a result of his PTSD.  Dr. Bigelow opined that the Veteran would not significantly improve in the near future.  In view of the conflicting medical evidence as to the severity of the service-connected PTSD, the Board finds that a new psychiatric examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i)(2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Regarding the Veteran's claim of entitlement to TDIU, the Veteran's employment history and current employment status are unclear from a review of the claims files. On his March 2009 claim for TDIU benefits, the Veteran reported that he had last worked full-time as a funeral director at [redacted] in September 2008.  He also reported that from November 2008 to the present time, he was employed eight (8) hours a week as a VSO with the [redacted] Office.  On VA Form 21-4192, Request For Employment Information In Connection With A Claim For Disability Benefits, dated in March 2009, [redacted] of the [redacted] [redacted] confirmed that the Veteran had begun employment with his agency in November 2008 and that he had remained employed in "clerical" 10-12 hours a week.  
On VA Form 21-4192, Request For Employment Information In Connection With A Claim For Disability Benefits, dated and signed by [redacted], the Veteran's employer/supervisor at [redacted], in April 2009, he indicated that the Veteran was currently employed as a funeral director at 30 hours a week.  Mr. [redacted] reported that the Veteran was receiving, or was entitled to receive as a result of his employment, worker's compensation and short-term disability benefits.  On VA Form 21-4138, dated in April 2009, the Veteran stated that he only worked half-a-day as a funeral director, but that he was on call for the duration of the week.  

In contrast, a June 2009 VA treatment report reflects that the Veteran reported working 25 hours a week as a funeral director.  A May 2010 report, prepared by Brad Bigelow, Ed.D, reflects that the Veteran's sole employment was as a VSO.  

In light of the Veteran's unclear work history and current employability status, he should be requested to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2009.

In addition, and in light of the above, the Veteran and his attorney should be asked to specify when he received workman's compensation or short-term disability for any claim since his discharge from service.  Any such workman's compensation or short-term disability records, regardless of whether from federal or state sources, should be associated with the claims files.

Finally, the Board observes that the Veteran has not been afforded a VA examination in connection with his current claim for TDIU.  As such, the medical evidence does not include a medical opinion based on a review of the Veteran's claims files addressing the combined or total effect of his service-connected disabilities on his current employability.  Therefore, the Board finds that a medical opinion is necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran to provide to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2009.

2.  The RO/AMC should inquire of the Veteran and his representative when he applied for, or was awarded workman's compensation and/or short-term disability benefits.  If the response is affirmative, the RO/AMC should obtain all documents pertaining to the Veteran's workman's compensation and/or short-term disability award, to include any medical records underlying that determination.  All attempts to procure these records should be documented in the claims files.  If the RO/AMC cannot obtain these records, a notation to that effect should be inserted in the file. The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriately-qualified physician to determine the current severity of his service-connected PTSD.  The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The following directives must be accomplished:

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the combined or total effect that the following service-connected disabilities have on his employability:  PTSD (evaluated as 50 percent disabling); tinnitus (evaluated as 10 percent disabling); hypertension (evaluated as 10 percent disabling); residuals of a shell fragment wound of the anterior neck (evaluated as noncompensably disabling); and, bilateral hearing loss (noncompensably disabling).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims files.  The examiner should then comment on the combined effect of the above-cited service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, these service connected disabilities are of such severity to result in an inability to obtain and to maintain employment.

A clear rationale for all opinions and a discussion of the facts and medical principles should be provided in a typewritten report.

5.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files.  The Veteran is to be advised that failure to report for the scheduled VA examination without good cause shown may result in a denial of his claims in accordance with 38 C.F.R. § 3.655 (2010). 

6.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the increased evaluation and TDIU claims on appeal.  In readjudication of the claim of entitlement to an increased disability rating in excess of 50 percent for PTSD, the RO/AMC should consider staged rating(s) pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  

If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


